N O N - F I N A L   A C T I O N
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/16/2020 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner notes that the current title is a good starting point but recommends adding additional analogous language indicative of the core features present in the independent claims. For example, Examiner suggests suitably adding the said “fan” and “duct” into the current title to further refine the inventive concept of cooling type in association with the “heat dissipation”.

Election / Restriction
Applicant’s reply filed on 6/15/2022, elected Species I (claims 1-4, 8-11 and 14-20) embodiment, which is without traverse.
Claims 5-7, 12-13 and 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species II embodiment, there being no allowable generic or linking claim.
Claim Interpretation – 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “holding member” as respectively recited in claims 14 and 18.
Examiner will interpret the said “holding member” as a card slot for media cards 1004 / 2027 (per Figures 7-10) in view of para [0077] of Applicant’s US Publication Specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections – 35 USC § 112(b) – Definiteness Requirement
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 (lines 10-12) recites (with emphasis in bold): “wherein an air INLET port and an air OUTLET port of the duct are disposed adjacent to each other such that the air OUTLET port does not face toward the air INLET port”. 
	It is unclear what is meant by the inlet and outlet ports disposed adjacent to each other but not face toward each other because this language has contradictive meaning depending on the dimension (along x, y, z axes) interpreted.
	Examiner recommends using better descriptors such as parallel, perpendicular, angle, etc., to give a clearer understanding of how the inlet port is positioned relative to the outlet port.
Claims 2-4 are also rejected under 35 U.S.C. 112(b) for respectively depending from rejected claim 1.
	For purposes of applying prior art, Examiner will interpret the inlet and outlet ports as any arrangement relative to each other.
Claim 15 (lines 3-5) recites (with emphasis in bold): “wherein the plurality of slits are formed such that slits disposed at a location closer to the air outlet port are smaller in width than slits disposed at a location closer to the air outlet port”. 
	It is unclear what is meant by the above limitation because the comparison of the slits is logically flawed by comparing “closer to the air outlet port” to itself, thus, making the limitation indefinite.
Examiner will omit a claim mapping to the limitation in lines 3-5 of claim 15, since it is unclear what feature is being recited.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PETTY (US 2016/0301819) -- hereafter, termed as shown “underlined”.

As per INDEPENDENT CLAIM 1, PETTY teaches an image capturing apparatus including: 
an IMAGE SENSOR (Fig. 6-9: image sensor 158, para [0085]), 
a CIRCUIT BOARD disposed substantially parallel to the image sensor (Fig. 6-9: image sensor 158 parallel to image sensor’s PCB 162, para [0085]), 
and a COOLING UNIT configured to cool at least one of the image sensor and the circuit board (Fig. 5 shows 1st embodiment cooling unit applied to Fig. 6-9 for cooling sensor 158 & PCB 162.  Fig. 10 & 11 show 2nd & 3rd embodiment cooling units, para [0111-0112] which varies the duct shape i.e. straight, curved, U-shape AND varies position of the inlet/outlet ports as applied to Fig. 6-9), wherein the COOLING UNIT comprises: 
a DUCT having an air flow passage crossing an optical axis of the image sensor (See duct’s airflow “arrow” per Fig. 6 & 9: 1st embodiment, Fig. 10: 2nd embodiment - para [0111] AND Fig. 11: 3rd embodiment - para [0112].  Each embodiment has airflow passage crossing the optical axis); 
and a FAN that causes air to flow in the air flow passage in the duct, and wherein an air INLET port and an air OUTLET port of the duct are disposed adjacent to each other such that the air outlet port does not face toward the air inlet port (Fig. 5: fan 222 applied to Fig. 6 & 9: 1st embodiment with inlet 128 (Fig. 2) & outlet 124 (Fig. 1), Fig. 10: 2nd embodiment fan 422 with inlet 428 & outlet 424 - para [0111] AND Fig. 11: 3rd embodiment fan 622 with inlet 628 & outlet 624 - para [0112])
	As per CLAIM 2, Petty teaches the image capturing apparatus according to claim 1, wherein the air flow passage in the duct extends from one surface of the image capturing apparatus in which the air inlet port and the air outlet port are disposed up to the vicinity of another surface opposite to the one surface (Petty’s 2nd & 3rd embodiments per Figures 10-11 teaches another surface opposite the one surface for an airflow passage “arrows” in view of para [0111-0112]). 	As per CLAIM 3, Petty teaches the image capturing apparatus according to claim 1, wherein the air INLET port and the air OUTLET port are formed with a predetermined ANGLE therebetween and are NOT PARALLEL with each other (Petty, see Fig. 10: 2nd embodiment fan 422 with inlet 428 & outlet 424 - para [0111] AND Fig. 11: 3rd embodiment fan 622 with inlet 628 & outlet 624 - para [0112]). 
Claims 8, 14-15 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ARAI (US 2018/0376037) -- hereafter, termed as shown “underlined”.

	As per INDEPENDENT CLAIM 8, ARAI teaches an image capturing apparatus having a plurality of heat sources (Figures 10-14 per para [0076-0100]: camera 100 and circuit board heat sources 901 & 1401), comprising: 
a FAN (Figures 10-14 per para [0076-0100]: fan 904); 
a first CIRCUIT BOARD that is one of the heat sources, a second CIRCUIT BOARD that is one of the heat sources and is disposed substantially PARALLEL to the first circuit board (Figures 12-14 per para [0076-0100]: first circuit board 901 and second circuit board 1401 parallel to each other); 
and a DUCT that is disposed between the first circuit board and the second circuit board and is thermally connected to the first circuit board and the second circuit board (Figures 13: duct 900 between first circuit board 901 and second circuit board 1401), wherein the FAN and the second CIRCUIT BOARD are connected to the same surface of the duct (Figures 12-14: fan 904 and second circuit board 1401 connect to the same side surface of duct 900). 
As per INDEPENDENT CLAIM 14, ARAI teaches an image capturing apparatus having a plurality of heat sources (Figures 10-14 per para [0076-0100]: camera 100 and circuit board heat sources 207, 901 & 1401), comprising: 
a HOLDING MEMBER that holds a RECORDING MEDIUM that is one of the heat sources, and a CIRCUIT BOARD to which the holding member is fixed (Figures 12-14 per para [0092-0100]: holding member 1402/1403 for memory card fixed to circuit board 1401); 
a DUCT that has an air INLET port and an air OUTLET port and is thermally connected to the CIRCUIT BOARD (Figures 10-14: duct 900/902 thermally connected to circuit board 1401 AND Fig. 1B: duct 900/902 has inlet ports 108 a/b & outlet port 109 having airflow shown by “arrows” in Fig. 11B in view of para [0084-0087]); 
and a FAN that draws air from the air INLET port and discharges the air from the air OUTLET port, wherein FINS are provided ON a wall surface of the DUCT (Figures 1B, 11A, 11B & Fig. 10: fan 904, inlet ports 108 a/b & outlet port 109, and duct wall surface has fins 902a). 	As per CLAIM 15, Arai teaches the image capturing apparatus according to claim 14, wherein the FINS have a plurality of SLITS (Arai, Fig. 10, 11A & 11B: fins 902a with slits).	As per INDEPENDENT CLAIM 18, ARAI teaches an image capturing apparatus having a plurality of heat sources (Figures 10-14 per para [0076-0100]: camera 100 and circuit board heat sources 207, 901 & 1401), comprising: 
a HOLDING MEMBER that holds a RECORDING MEDIUM that is one of the heat sources, and a CIRCUIT BOARD to which the holding member is fixed (Figures 12-14 per para [0092-0100]: holding member 1402/1403 for memory card fixed to circuit board 1401); 
a DUCT that has an air INLET port and an air OUTLET port and is thermally connected to the CIRCUIT BOARD (Figures 10-14: duct 900/902 thermally connected to circuit board 1401 AND Fig. 1B: duct 900/902 has inlet ports 108 a/b & outlet port 109 having airflow shown by “arrows” in Fig. 11B in view of para [0084-0087]); 
a FAN that draws air from the air INLET port and discharges the air from the air OUTLET port (Figures 1B, 11A, 11B & Fig. 10: fan 904, inlet ports 108 a/b & outlet port 109 having airflow shown by “arrows” in Fig. 11B in view of para [0084-0087]);
 and a RIB-SHAPED MEMBER provided within the DUCT such that the rib-shaped member extends from the vicinity of the air OUTLET port of the duct and crosses an air flow passage connecting between the air INLET port and the air OUTLET port (Figures 1B, 11A, 11B & Fig. 10: duct wall surface has rib-shaped fins 902a that extends between the inlet port 108 a/b and outlet port 109, para [0083-0088]). 	As per CLAIM 19, Arai teaches the image capturing apparatus according to claim 18, wherein the width of the rib-shaped member becomes smaller as the rib-shaped member extends farther from the air outlet port (Figures 1B, 11A, 11B & Fig. 10: width of rib-shaped fins 902a become smaller as they extend “farther” from the outlet port 109, towards the inlet port 108 a/b along the z-axis, para [0083-0088]).










Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ARAI (US 2018/0376037) in view of Official Notice -- hereafter, termed as shown “underlined”.
	As per CLAIM 10, Arai teaches the image capturing apparatus according to claim 8.  Regarding the limitation: “wherein the first CIRCUIT BOARD and the second CIRCUIT BOARD are thermally connected to the DUCT via an elastic heat transfer member”, Arai teaches the first CIRCUIT BOARD 901 thermally connected to the DUCT 900/902 via an elastic heat transfer member (see last sentence of para [0079] for Fig.10).  Arai remains silent to the second CIRCUIT BOARD 1401 thermally connected to the DUCT 900/902 via an elastic heat transfer member.
However, Official Notice (MPEP § 2144.03) is taken that both the concepts and advantages of using a thermal interface material (TIM) such as an elastic heat transfer member is well known and expected in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an elastic heat transfer member for the motivated reason of improving the heat transfer properties from the second circuit board to the duct in the analogous art of thermal management used in electronics.

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ARAI (US 2018/0376037) in view of KOJIMA (US 2019/0174030) -- hereafter, termed as shown “underlined”.

	As per CLAIM 16, Arai teaches the image capturing apparatus according to claim 14, but does not explicitly teach wherein at least part of the CIRCUIT BOARD is exposed to the air flow passage in the DUCT.  However, it is well known in the related art for an image sensor board to have an additional thermal interface material / heatsink that extends beneath into a cooling duct for being exposed to air flow passage such as taught by Kojima (Figure 8B: image sensor board 701 extended with heat transfer rubber 508 and heatsink 507 into cooling duct 570 for being exposed to air flow “arrow B” passage as discussed in para [0042-0044].  Note: This indirectly exposes the image sensor board 701 or the image sensor board can be thought of collectively as all three elements 701, 508 & 507).
Thus, when taking the collective knowledge taught over each disclosed prior art (Arai and Kojima), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the teachings of Kojima into suitable modification with the teachings of Arai to produce an image sensor circuit board exposed to air flow passage in a duct for the MOTIVATED REASON of cooling the image sensor electronics in the analogous art of thermal management in a camera.

	As per CLAIM 20, Arai teaches the image capturing apparatus according to claim 18, but does not explicitly teach wherein at least part of the CIRCUIT BOARD is exposed to the air flow passage in the duct.  However, it is well known in the related art for an image sensor board to have an additional thermal interface material / heatsink that extends beneath into a cooling duct for being exposed to air flow passage such as taught by Kojima (Figure 8B: image sensor board 701 extended with heat transfer rubber 508 and heatsink 507 into cooling duct 570 for being exposed to air flow “arrow B” passage as discussed in para [0042-0044].  Note: This indirectly exposes the image sensor board 701 or the image sensor board can be thought of collectively as all three elements 701, 508 & 507).
Thus, when taking the collective knowledge taught over each disclosed prior art (Arai and Kojima), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the teachings of Kojima into suitable modification with the teachings of Arai to produce an image sensor circuit board exposed to air flow passage in a duct for the MOTIVATED REASON of cooling the image sensor electronics in the analogous art of thermal management in a camera.


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (US 2019/0174030) in view of Kawamura (US 2014/0055671) -- hereafter, termed as shown “underlined”.

	As per INDEPENDENT CLAIM 1, Kojima teaches an image capturing apparatus including: 
an IMAGE SENSOR (Figures 1-3 & 8: image sensor 701), 
and a COOLING UNIT configured to cool at least one of the image sensor and the circuit board (Figures 7-8: cooling unit 500, main circuit board 400 and image sensor 701), wherein the COOLING UNIT comprises: 
a DUCT having an air flow passage crossing an optical axis of the image sensor (Figures 7-8: duct 560, 570, 580); 
and a FAN that causes air to flow in the air flow passage in the duct, and wherein an air INLET port and an air OUTLET port of the duct are disposed adjacent to each other such that the air outlet port does not face toward the air inlet port (Figures 7-8: fan 590, inlet 115 and outlet 511). 
Kojima remains silent to a CIRCUIT BOARD disposed substantially parallel to the image sensor, COOLING UNIT configured to cool the circuit board, however, it is well known in the art for the image sensor to be mount with a circuit board in parallel as taught by Kawamura (Figures 3 & 6: image sensor 21 with circuit board 22, para [0062]).  Thus, when taking the collective knowledge taught over each disclosed prior art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the teachings of Kawamura into suitable modification with the teachings of Kojima to produce an image sensor mounted in parallel with a circuit board for being cooled by the cooling unit for the MOTIVATED REASON of actively cooling the camera electronics in the analogous art of thermal management for a camera.
	As per CLAIM 2, Kojima in view of Kawamura teaches the image capturing apparatus according to claim 1, wherein the air flow passage in the duct extends from one surface of the image capturing apparatus in which the air inlet port and the air outlet port are disposed up to the vicinity of another surface opposite to the one surface (Kojima, Figures 7-8: fan 590, inlet 115, outlet 511 and duct 560, 570, 580). 


Allowable Subject Matter
Claims 4, 9, 11 and 17 contain subject matter not taught by the prior art.
Claims 9, 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Furthermore, claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 (b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Hosoe (US 2019/0154949) discloses (Figures 7A/B & 9A/B) an image sensor body (702 / 10001), recorder module (703 / 10004) and battery 104 that may be arranged in any order with a cooling unit (701 / 10005) that comprises fans, ducts and inlet/outlet ports (Fig. 39) AND as also disclosed in Figures 72A, 73A, 86A, 86B in view of para [0477, 0482-0486 & 0525-0528].


Contact Information
	Any inquiry concerning this communication or earlier communications from the EXAMINER should be directed to AKSHAY TREHAN whose telephone number is (571) 270-5252.  The examiner can normally be reached between the hours of 10am – 6pm during the weekdays Monday – Friday.
Interviews with the examiner are available via telephone AND video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner via telephone OR use the USPTO Automated Interview Request (AIR), which can be found at: http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698